DETAILED ACTION
This action is responsive to the Application filed 01/05/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  the group recited as “response to an attempt to an attempt to acquire” (line 9) contains a syntax duplicate.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, 18-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over AsiaBSD_Rao, “The Locking Infrastructure in the FreeBSD Kernel”, by iXsystems, May 2009, FreeBSD conferences, pp. 1-7 - https://2009.asiabsdcon.org/papers/abc2009-P6A-paper.pdf  (herein BSD_Rao) in view of Marshall McKusick, “An Overview of Locking in the FreeBSD Kernel”, May 2012, BSDCan Conference, Ottawa, 20 pgs (herein McKusick), and Marshall McKusick, “Process Management in the FreeBSD Operating System”, InformIT: Oct. 2014, 15 pgs (herein InformIT).
	As per claim 1, BSD_Rao discloses a data processing system comprising: 
a memory device to store instructions; one or more processors coupled to the memory device, wherein the one or more processors (multiple CPUs –bottom L col., pg. 1) are to execute the instructions stored on the memory device and the instructions, when executed, cause the one or more processors to: 
	instantiate a synchronization primitive (mutexes; r/w lock, rm lock - sec 2, pg. 2; mutexes; r/w lock, rm lock, blocking primitive sec 2.2: pg. 3) to control access to a resource; acquire the synchronization primitive at a first thread, the first thread having a first priority (owner of lock L has priority A – sec 2.2 top R col. pg. 3); 
	in response to an attempt to an attempt to acquire the synchronization primitive at a second thread while the synchronization primitive is held by the first thread, add the second thread to a wait spinning/cycle (sec 2.1, bottom R, pg. 2) associated with the synchronization primitive (e.g. mutex); and 
	signal the second thread when the synchronization primitive is available to be acquired (remain on the runqueue … until the lock got released, context switch – top L pg. 3 – Note1: spinning or contesting thread being scheduled to execute upon release of the lock by a first thread via a context switch away from a spinlock reads on signalling a second thread by a scheduler when the lock primitive is no longer held by the first thread) .
	A) BSD_Rao does not explicitly disclose adding the second thread to a wait cycle while the synchronization primitive is held by the first thread as
	adding the second thread to a wait queue of a first turnstile object associated with the synchronization primitive.
	Container implemented to manage block primitives or forcing a contesting thread having a given priority to be switched out of the scheduler queue while resources are still held under another thread’s block primitive is shown in BSD_Rao as turnstile container that keeps record of thread being held waiting therein as well as retains their priority inheritance (sec 2.2, pg. 3, R col.) if the priority is comparatively high; hence assigning a turnstile container (or containing object) to correspond to a given thread (second thread) in its waiting state with consideration of its priorities while an ongoing execution (first) thread still holds a blocking primitive is recognized.
	Further, BSD_Rao discloses that a turnstile can be arranged in link formed of possibly unlimited number of subqueues to support multiple r/w lock scenarios with effect of catering lock spanning from the head of the turntile owner as well as threads chained under the head of the turnstile link (sec 2.2 bottom R col. pg. 3); thus, turnstile arranged for linking plurality of waiting elements as chain constrained under a blocking primitive which the turnstile caters or honors is recognized.
	McKusick discloses turnstile implementation in queued or array (Data Structures in Figure of pg. 7) having configuration to support respective thread blocks caused by a corresponding blocking mutex (pg. 4), where the turnstile header points to the thread holding the lock any threads waiting on the lock (pg. 5)
	InformIT also discloses short term lock (synchronization primitve) via use of turnstile comprising a header of a array that indicates via a pointer (Fig. 4.3, pg.4) the owner of the lock and list of threads awaiting access to the lock, thereby the turnstile can awaken the corresponding thread when the lock is released (pg. 3, pg. 5), then removed from its turnstile or sleepqueue (pg. 6); hence turnstile having queue like objects, each containing a blocked thread placed among a chain of sleeping threads awaiting release of a primitive held by a owner indicated by the turnstile head is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the chaining of lock awaiting threads in BSD_Rao’s use of turnstile so that each thread considered for a sleeping cycle or short term blocking would be added into an object of the turnstile, each object containing the very thread awaiting release of a primitive held by a owner thread indicated by the turnstile head – as shown in InformIT and McCusick from above, each awaiting thread linked by the turnstile; in form of a sleep array/queue that chains or linked a lock-awating threads with owner of the lock; because
	this form of chaining blocked threads via pointer linkage with a lock owner  would not only permit blocked threads to be awakened in accordance to the turnstile effect of tracking of their priority order of activation (or any inheritance thereof) in direct correlation to a particular owner of the lock, the tracking scheme ensuring that no thread would be left un-awakened(starved) from the queue pointed by a owner, but would also avert extended blocking of threads often assigned with priority higher than the owner thread due to the short term blocking design of the turnstile as set forth above.
	As per claim 2, BSD_Rao discloses data processing system as in claim 1, wherein the one or more processors are further to: 
	associate the first turnstile object with the synchronization primitive (blocking primitive … container for blocking primitives is called turnstile – sec. 2.2 L col. bottom pg. 3) in response to acquisition of the synchronization primitive at the first thread (owner of lock L has priority A - top pg. 3 R. col), the first turnstile object (refer to rationale A in claim 1 and pointer linkage by InformIT and McCusick from above) to track ownership and a set of threads that are blocked while waiting on the synchronization primitive;
	set the first thread as owner of the first turnstile object (owner of lock L has a priority A – top pg. 3 R. col.);
	determine that a second priority associated with the second thread is a highest priority (another thread with the B priority (with B > A) – top pg. 3, R col.) associated with threads in the wait queue (refer to rationale A in claim 1) of the first turnstile object; and
	set the priority of the first thread to the second priority in response to determination that the second priority is the highest priority (see above) associated with threads in the wait queue of the first turnstile object (the former thread will inherit the B priority B in order to increase its chance to run soon – top, R col. sec 2.2 pg. 3).
	As per claim 3, BSD_Rao does not explicitly disclose ( data processing system as in claim 2), wherein 
	the first thread is blocked while waiting on a thread dispatch, the thread dispatch associated with a second turnstile object, and the first thread is on a wait queue of the second turnstile object, wherein the thread dispatch is to dispatch a code block provided by the first thread.
	But due to the priority setting in BSD_Rao from a determination that a second thread has higher priority than the owner thread according to which respective priority is switched or reversely inherited from one to another (top, R col. sec 2.2 pg. 3) so that activation of a blocked thread cause a context switch by a adaptive spinning effect, whereby a current owner thread is put to sleep (bottom R col.  pg. 3) for contester thread to be put into run mode, the concept of a dispatcher that initially supports blocking lock of a owner thread, to adaptively cause a context switch that reverses running state of the owner thread into a sleep mode while dispatching a contesting thread determined as having higher priority than the first thread is disclosed or would have been obvious.
	Further, InformIT discloses that a thread can allocate a turnstile for itself rather than a turnstile being integrated with each lock structure; thus, more than one turnstile can co-exist in the synchronizatin of threads even as spare turnstiles, in that when a turnstile is being freed from all contesting threads (i.e. owner no longer in need for a blocking) can be spared for use by another thread (pg. 4 and Fig. 4-3); hence instantiation of turnstile object for use in support for a new thread blocking timeslice is recognized; that is, reuse of turnstile in form of spare list or empty turnstiles left from previous threads (those no longer in need for blocking) is such that a awakened thread 2 dispatcbed as runnable by a manager (due to a thread 1 lock release) can be given a spare turnstile (InformIT: pg. 4) to block its own waiter threads, and a thread 3 among this awating group can be given a spare turnstile when thread 2 has no more use of the turnstile.
	Thus, based on the fact that a turnstile can be allocated by a thread to support a blocking indicated via a header block referencing a lock owner linking to chain of contesting threads and that a different turnstile can be used to implement blocking for a awakened thread, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the context switching and adaptive spinning in BSD_Rao so that while the thread dispatch is configured to dispatch a code block provided by the first thread, the adaptive switching would be carried out in that the first thread is being blocked in a waiting mode managed by the thread dispatch, the thread dispatch configured to arrange blocking using queue head (refer to rationale A in claim 1) configuration with a second turnstile object, the latter being (per a new thread in need to implement a blocking of contesting threads – as per InformIT) allocated for implementing state of the first thread now being placed (as contesting thread) on a wait queue associated with the newly created second turnstile object whose lock owner is being assigned to the second thread, by virtue of the switch; because
	turnstile can operate both as owner of lock and contender of lock (BSD_Rao: duplex role – middle, R col. pg. 3) so that reversing a lock entity and making the entity into a contender is part of how versatile a turnstile can operate; and
	the lock owner reversal and adaptive context switch of thread by a dispatcher effect from above would prevent long-term blocking or unjustified starving of threads considered with higher priority than the current owner of the lock, and would also exploit versatile use of the turnstile methodology in that synchronization software can create as many turnstile instances as required for each lock ownership encountered by a dispatcher in view of the structure chain of dependency caused thereby, which a turnstile can easily cater no matter how many subqueues a given blocking primitive entails.
	As per claims 4-6, BSD_Rao does not explicitly disclose ( system as in claim 3), 
	wherein the owner of the second turnstile object is a third turnstile object associated with a queue manager for the thread dispatch, the queue manager associated with a thread request, the thread request to provide a worker thread from a thread pool.
	wherein the thread request is associated with the third turnstile object; wherein 
	in response to determination that the thread request is associated with a third priority that is lower than the first priority, the one or more processors are to associate the priority of the thread request with the first priority using the third turnstile object.
	However, BSD_Rao discloses dispatcher process in which a first thread (priority A) is being reverted into a waiting mode upon the context switch that promotes a second thread (priority B > A) into a lock owner position of the second turnstile has been addressed in rationale of claim 3, where a dispacher unit associated with a queue manager would utilize linkage information from lock ownership configured within respective turnstile instance.  
	According to InformIT, turnstile instance can be allocated by threads and can exist in plurality, some of which as spare (see InformIT: free list or earlier thread’s turnstile) to be used by a new thread (see InformIT, middle, pg. 4) in need for implementing blocking of contesting threads (queue of wating threads or array thereof linked via the turnstile head pointer – as set forth in rationale A from above), where a spare turnstile can be given to a awakened thread to start blocking; hence use of a third turnstile as a spare on basis of the second thread in need for blocking contesting threads waiting for a lock primitive held by the second thread associated with a second turnstile is recognized.
	Any thread request for acquiring a lock release is handled by a thread dispatcher that operates upon a turnstile structure (and chain of threads therein – refer to teaching by InformIT and McKusick) with awakening respective to priority, all awaiting threads (waiter for a read) or a highest priority thread (waiter for a write) for a given I/O type; where a owner thread uses one turnstile for one block (InformIT, pg. 4).
	Further, per InformIT, reuse of turnstile in form of spare list or empty turnstiles left from previous threads (those no longer in need for blocking) is such that a awakened thread 2 dispatcbed as runnable by a manager (due to a thread 1 lock release) can be given a spare turnstile (InformIT: pg. 4) to block its own waiter threads, and a thread 3 among this awating group can be given a spare turnstile when thread 2 has no more use of the turnstile.
	Therefore, implementation of a third turnstile object on basis of thread 2 in need for blocking lower priority contesting threads, each requesting a I/O and lock release under management by a dispatche, is recognized; and manager software to associate the priority of any thread request (lower priority waiters for thread 2 lock), into a third turnstile in consideration of the thread 2 priority over that of thread 1 which has been switched out (refer to rationale in claim 2-3),  using the third turnstile object (spare turnstile reuse in InformIT)  to implement blocking for thread 2 to handle thread request from thread 2 waiters is recognized.
	Thus, based on the plurality of threads mappable with pool of synchronization primitives (McCusick:  pg. 13), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement BSD_Rao management of turnstile and thread dispacching so that a queue manager is associated with a thread request, the thread request to provide a worker thread from a thread pool; where reuse of turnstile (as in InformIT) can have owner of the second turnstile object (refer to rationale in claim 2-3) to trigger implementation a third turnstile object associated with a queue managing by the thread dispatcher, the third turnstile supporting blocking by the second thread  (refer to rationale in claim 2-3) against contesting threads in relation to  lock ownership by the second thread  -- being one having higher priority than thread 1, and accordingly made runnable from dispatcher effect of switching of thread 1 into a waiting mode (refer to rationale in claim 2-3 --  in the sense that, responsive to determination that a thread request is associated with a third priority considered lower than the first priority (per thread 1), the dispatcher software would associate the priority of any of these thread requests with the first priority using the third turnstile object to structure linkage of a waiters or sleeping queue constrained by lock ownership of the second thread being allocated with the third turnstile object; because
	turnstile methodology affords a thread in runnable state to allocate a turnstile object on a dynamic basis to support lifecycle of a blocking pertinent to the thread lock or release, where a turnstile emptied from one such release can be reused as part of free list toward supporting lock ownership of other threads, such that use of turnstile resources by a thread manager in association with putting worker threads (e.g. from a thread pool) into runnable state via effect of assessing priority of contesting threads in handling I/O requests of threads, as set forth above in relation to short-term blocking and a corresponding lock owner-thread, and constructing sleep queue into respective turnstile object would not only optimize usability of turnstile, mitigate runnable thread payload, but would also observe prioritization of I/O requests for all runnable threads, independently start and terminate individual thread blocking scenarios in their respective space while exploiting benefits of the turnstile allocation paradigm affording quick context switches reversing a waiter thread into a running thread that demotes a lower priority thread and incorporates it into a queue of waiter thread; e.g. via dynamic instantiation of newer turnstile or reuse of previously freed turnstile.
	As per claim 11, BSD_Rao discloses a non-transitory machine-readable medium storing instructions which, when executed, cause one or more processors to perform operations comprising: 	instantiating a synchronization primitive to control access to a resource; 
	acquiring the synchronization primitive at a first thread, the first thread having a first priority; and 
	in response to an attempt to acquire the synchronization primitive at a second thread while the synchronization primitive is held by the first thread, 
	adding the second thread to a wait queue of a first turnstile object associated with the synchronization primitive and signaling the second thread when the synchronization primitive is available to be acquired.
	( all of which being addressed in claim 1)
	As per claim 12, BSD_Rao discloses non-transitory machine-readable medium as in claim 11, the operations additionally comprising: associating the first turnstile object with the synchronization primitive in response to acquiring the synchronization primitive at a first thread, the first turnstile object to track ownership and a set of threads that are blocked while waiting for the synchronization primitive; setting the first thread as owner of the first turnstile object; determining that a second priority associated with the second thread is a highest priority associated with threads in the wait queue of the first turnstile object; and setting the priority of the first thread to the second priority in response to the determination that the second priority is the highest priority associated with threads in the wait queue of the first turnstile object.
	( all of which being addressed in claim 2)
	As per claim 13, refer to claim 3.
	As per claims 14-16, refer to rationale in claims 4-6 respectively.
	As per claim 18, BSD_Rao discloses a computer-implemented method implemented via one or more processors, the method comprising:
	instantiating a synchronization primitive to control access to a resource;
	acquiring the synchronization primitive at a first thread, the first thread having a first priority; and
	in response to an attempt to acquire the synchronization primitive at a second thread while the synchronization primitive is held by the first thread, 
	adding the second thread to a wait queue of a first turnstile object associated with the synchronization primitive and signaling the second thread when the synchronization primitive is available to be acquired.
	( all of which being addressed in claim 1)
	As per claim 19, refer to rationale in claim 2
	As per claim 20, refer to rationale in claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11, 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claim 12 of U.S. Patent No. 10,901,920(hereinafter ‘920).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 11					‘920 claim 12
medium storing instructions to perform operations comprising: instantiating a synchronization primitive to control access to a resource; acquiring the synchronization primitive at a first thread, the first thread having a first priority;
medium storing instructions to perform operations comprising: instantiating a synchronization primitive to control access to a resource; acquiring the synchronization primitive at a first thread, the first thread having a first priority;
in response to an attempt to acquire the synchronization primitive at a second thread while the synchronization primitive is held by the first thread, adding the second thread to a wait queue of a first turnstile object associated with the synchronization primitive
associating a first turnstile object with the synchronization primitive in response to acquiring the synchronization primitive at a first thread; attempting to acquire the synchronization primitive at a second thread while the synchronization primitive is held by the first thread, the second thread having a second priority; and adding the second thread to a wait queue of the first turnstile
and signaling the second thread when the synchronization primitive is available to be acquired.
and signaling the second thread when the synchronization primitive is available to be acquired.


Hence, instant claim 11 is deemed obvious over the language of ‘920 claim 12
Instant claims 1 and 18 recite the similar step features to instant claim 1; hence instant claims 1, 18 are deemed obvious variant to the subject matter of ‘920 claim 12.
Dependent claims 2-10, 12-17, 19-20 are therefore unpatentable because they are dependent upon a rejected base claim by virtue of the ODP rejection from above.
	Allowable Subject Matter
Claims 8-10 in combination are objected to as being dependent upon a rejected base claim (claims 5-6), but would be allowable (pending resolution of current state of prosecution) if rewritten in independent form including all of the limitations of the base claim and any intervening claims (like claim 7), as following.
	(claim 8), data processing system as in claim 7, wherein the creator thread of the thread request is to provide the worker thread from the thread pool to the thread dispatch, the worker thread to execute the code block provided by the first thread
	(claim 9), data processing system as in claim 8, wherein the thread dispatch is a synchronous dispatch and the worker thread is to execute the code block at the priority of the first thread;
	(claim 10) system of claim 9, wherein to set the creator thread of the thread request to the first priority includes to set the owner of the second turnstile object to the creator thread and set the creator thread to the first priority when the first priority is associated with the highest priority thread in a wait queue of the second turnstile object.
	Accordingly, claim 16 is also objected to because of it having similar features to the subject matter being objected to from above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 25, 2022